UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended July 3, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-07283 REGAL BELOIT CORPORATION (Exact name of registrant as specified in its charter) Wisconsin 39-0875718 (State of other jurisdiction of incorporation) (IRS Employer Identification No.) 200 State Street, Beloit, Wisconsin53511 (Address of principal executive office) (608) 364-8800 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES ýNO ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES ¨NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a “smaller reporting company.”See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated FilerýAccelerated Filer¨Non-accelerated filer ¨Smaller Reporting Company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO ý 1 38,564,320 Shares, Common Stock, $.01 Par Value (as of July 30, 2010) REGAL BELOIT CORPORATION INDEX Page PART I - FINANCIAL INFORMATION Item 1 - Condensed Consolidated Financial Statements (Unaudited) Condensed Consolidated Statements of Earnings 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 22 Item 4 - Controls and Procedures 23 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 23 Item 1A - Risk Factors 23 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6 - Exhibits 25 Signature 26 Index to Exhibits 27 CAUTIONARY STATEMENT This Quarterly Report contains “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995.Forward-looking statements represent our management’s judgment regarding future events.In many cases, you can identify forward-looking statements by terminology such as “may,” “will,”“plan,” “expect,” “anticipate,” “estimate,” “believe,” or “continue” or the negative of these terms or other similar words.Actual results and events could differ materially and adversely from those contained in the forward-looking statements due to a number of factors, including: · economic changes in global markets where we do business, such as reduced demand for products we sell, weakness in the housing and commercial real estate markets,currency exchange rates, inflation rates, interest rates, recession, foreign government policies and other external factors that we cannot control; · unanticipated fluctuations in commodity prices and raw material costs; · cyclical downturns affecting the global market for capital goods; · unexpected issues and costs arising from the integration of acquired companies and businesses; · marketplace acceptance of new and existing products including the loss of, or a decline in business from, any significant customers; · the impact of capital market transactions that we may effect; · the availability and effectiveness of our information technology systems; · unanticipated costs associated with litigation matters; · actions taken by our competitors, including new product introductions or technological advances, and other events affecting our industry and competitors; · difficulties in staffing and managing foreign operations; and other domestic and international economic and political factors unrelated to our performance, such as the current substantial weakness in economic and business conditions and the stock markets as a whole; and · other risks and uncertainties including but not limited to those described in Item 1A-Risk Factors of the Company’s Annual Report on Form 10-K filed on March 2, 2010 and from time to time in our reports filed with U.S. Securities and Exchange Commission. All subsequent written and oral forward-looking statements attributable to us or to persons acting on our behalf are expressly qualified in their entirety by the applicable cautionary statements.The forward-looking statements included in this Form 10-Q are made only as of their respective dates, and we undertake no obligation to update these statements to reflect subsequent events or circumstances.See also Item 1A - Risk Factors in the Company’s Annual Report on Form 10-K filed on March 2, 2010. 2 PART I - FINANCIAL INFORMATION REGAL BELOIT CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (In Thousands of Dollars, Except Shares Outstanding, Dividends Declared and Per Share Data) ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended Six Months Ended July 3, 2010 June 27, 2009 July 3, 2010 June 27, 2009 Net Sales $ Cost of Sales Gross Profit Operating Expenses Income From Operations Interest Expense Interest Income Income Before Taxes & Noncontrolling Interests Provision For Income Taxes Net Income Less: Net Income Attributable to Noncontrolling Interests, net of tax Net Income Attributable to Regal Beloit Corporation $ Earnings Per Share of Common Stock: Basic $ Assuming Dilution $ Cash Dividends Declared $ Weighted Average Number of Shares Outstanding: Basic Assuming Dilution See accompanying Notes to Condensed Consolidated Financial Statements. 3 REGAL BELOIT CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands of Dollars, Except per Shares Outstanding, Dividends Declared and Per Share Data) ASSETS (Unaudited) July 3, 2010 January 2, 2010 Current Assets: Cash and Cash Equivalents $ $ Investments - Trading Securities Trade Receivables, less Allowances of $11,031 in 2010 and $12,666 in 2009 Inventories Prepaid Expenses and Other Current Assets Deferred Income Tax Benefits Total Current Assets Net Property, Plant and Equipment Goodwill Intangible Assets, Net of Amortization Other Noncurrent Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts Payable $ $ Dividends Payable Accrued Compensation and Employee Benefits Other Accrued Expenses Current Maturities of Debt Total Current Liabilities Long-Term Debt Deferred Income Taxes Hedging Obligations Pension and other Post Retirement Benefits Other Noncurrent Liabilities Equity: Regal Beloit Corporation Shareholders' Equity: Common Stock, $.01 par value, 100,000,000 shares authorized, 38,561,952 shares issued in 2010, and 37,399,353 issued in 2009 Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Loss ) ) Total Regal Beloit Corporation Shareholders' Equity Noncontrolling Interests Total Equity Total Liabilities and Equity $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 REGAL BELOIT CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (In Thousands of Dollars, Except Per Share Data) Regal Beloit Corporation Shareholders' Equity Common Stock $.01 Par Value Additional Paid-In Capital Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Noncontrolling Interests Total Equity Balance as of December 27, 2008 $ $ $ ) $ $ ) $ $ Net Income - $ Dividends Declared ($.32 per share) - - - ) - - $ ) Issuance of 4,312,500 shares of Common Stock 43 - $ Stock Options Exercised, including income tax benefit and share cancellations 1 - $ Stock-based Compensation - $ Other Comprehensive Income (Loss) by Classification: Currency Translation adjustments - $ Hedging Activities, net of tax - $ Pension and Post Retirement Benefits, net of tax - $ Balance as of June 27, 2009 $ $ $ ) $ $ ) $ $ Regal Beloit Corporation Shareholders' Equity Common Stock $.01 Par Value Additional Paid-In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Noncontrolling Interests Total Equity Balance as of January 2, 2010 $ ) $ $ Net Income - - - Dividends Declared ($.33 per share) - - ) - - $ ) Issuance of 100,000 shares of Common Stock for Acquisition 1 - - - $ Issuance of Common Stock for Conversion premium on Convertible Debt redemption 9 (9
